Authorisation to ratify the Work in Fishing Convention, 2007, of the International Labour Organisation (Convention 188) (debate)
The next item is the report by Ilda Figueiredo, on behalf of the Committee on Employment and Social Affairs, on the proposal for a Council decision authorising Member States to ratify, in the interests of the European Community, the Work in Fishing Convention, 2007, of the International Labour Organisation (Convention 188) - C6-0218/2008 -.
Madam President, Commissioner, ladies and gentlemen, with this report we wish to adopt the proposal for a Council decision on Convention 188 of the International Labour Organization (ILO) on work in the fishing sector, establishing minimum international standards that must be respected, and fairer conditions around the globe. In this way we will remedy the low rate of ratification of many conventions in the field of maritime labour.
This Convention, adopted in June 2007 by the 96th session of the International Labour Conference, is aimed at establishing minimum international working standards for the fishing sector and promoting decent living and working conditions for fishers. It covers, amongst other things, conditions relating to such important issues as health and safety at work, manning and hours of rest, crew list, repatriation in case of problems, recruitment, placement of workers and social security.
The professionals in this sector have been waiting a long time for the adoption of this ILO Convention on work in the fishing sector because they believe that it represents a step forward in dignifying this important strategic sector, in which some 30 million men and women work worldwide.
In 2003, the ILO Office and its tripartite constituents began working on drawing up updated and comprehensive international labour standards for the fishing sector, aiming to provide appropriate protection for fishers around the globe, in view of the special nature of the sector and its specific living and working conditions. Taking into account that it is a sector with a high rate of fatal accidents - to which serious levels of exploitation and a lack of protection contribute - it requires special protection.
This Convention also reviews other existing conventions on the sector, specifically on the minimum age, on the medical examination of fishermen, on their articles of agreement and on the accommodation of crews. It is accompanied by a Recommendation (No 199). It should be noted that this Convention became necessary after the adoption of the ILO consolidated Maritime Labour Convention in February 2006, which excluded the fishing sector from its scope.
Therefore, we are calling for every effort to be made to ensure that the various Member States swiftly ratify the Convention, preferably before 2012, as it will enter into force once it has been ratified by 10 of the 180 ILO member countries, eight of which must be coastal states. However, it is equally important that its provisions be applied in places where they are not yet in effect.
Finally, I would like to thank all those who helped to draw up this report, including my colleague Willy Meyer, draftsman of the opinion of the Committee on Fisheries. I hope that all my fellow Members inform their national parliaments and governments so that this Convention can be ratified as quickly as possible.
Madam President, ladies and gentlemen, fishing is by nature the most globalised of professions and one that confronts globalisation in all its might. An estimated 30 million people work in this field and these people are exposed to significant hardships and dangers quite apart from the effects of globalisation. According to statistics from the International Labour Organization, a comparison of the number of fatal accidents in the fishing industry with the number of fatal accidents at work generally shows that fishing is one of the most dangerous jobs in the world.
All European institutions support the generally recognised Programme for Decent Work. The Commission recently reinforced its commitment through the renewed social agenda and a report linked to the Communication on decent work of 2006. An important part of the Commission's approach is its support for international work standards. A general improvement in safety conditions, medical care and legal protection in the area of fishing together with levels of social protection closer to those enjoyed by other workers can be achieved only if efforts are made to establish minimum standards on a global level. As members of the International Labour Organization and with the support of the Commission, the EU Member States have contributed as much as possible to creating an updated and purposeful Convention through which these international minimum standards will be established. These can be supplemented with mechanisms for ensuring harmony and mechanisms for enforcement such as inspections in foreign ports subject to certain conditions. In June 2007 the Convention and the non-legally binding recommendation were adopted by the governing body of the International Labour Organization.
Convention 188 revises several older standards of the International Labour Organization relating to fishermen and, when it comes into force, it can create equal and improved conditions for all. The Convention regulates matters such as minimum age, medical examinations, the location of the crew, rest periods, employment contracts, repatriation, the recruitment and location of workers, pay, food and accommodation, medical care and social security. Some parts of the new Convention relate to coordinating social security and this is an area exclusively under the Community's competence. The Council must therefore permit the Member States to ratify these parts of the Convention. The areas of shared competence also cover several other themes. As the new standards of the International Labour Organization must take effect as soon as possible, the Commission is proposing that the Convention include a challenge to Member States to try and speed up submission of their ratification documents and to submit them if possible no later than 21 December 2012. This challenge will be supported by a review of the ratification situation performed by the Council before January 2012.
Madam President, Commissioner, ladies and gentlemen, as we know and as someone has said this evening, the International Labour Organization considers the fisheries sector to be one of the most dangerous working environments. The number of fatalities each year amounts to approximately 24 000, and this gives an idea of the size of the problem. This sector therefore requires wide-ranging regulations and far-reaching international laws, able to ensure the appropriate safeguarding of the living and working conditions of fishermen throughout the world, who are often exposed to situations of harsh exploitation.
Convention 188 on work in the fishing sector is therefore a law of fundamental importance, aiming to establish a level playing field in the sector and fairer conditions of competition. As already mentioned, the Convention promotes dignified living and working conditions for fishermen, health and safety in the workplace, adequate rest periods, crew list, repatriation, recruitment, pay, and social security.
This initial debate has actually made us realise how much common ground there is on the importance of this provision. We would therefore simply like to emphasise the urgent need for the Member States to ratify it so that it can enter into force as soon as possible.
on behalf of the PSE Group. - Madam President, I am very happy to speak on this issue here tonight. I believe that the job of a fisherman, or indeed a fisherwoman insofar as there are some, is one of the most dangerous jobs in the world. Certainly, in Ireland alone, rarely does a year pass without some fishing boat being lost at sea, and many fishers are injured in their work.
As a former Minister for Social Welfare in Ireland it was my task to try and find a way in which the rights of people working on fishing boats could be respected. It is an extremely complex area, where the issue is whether one is working under a 'contract of work' or a 'contract for work' - the difference being between those who are working as a normal employee for tax purposes and thus pay their social contributions to the skipper who is an employer, and those who share the proceeds of the catch, who are not treated as normal employees. The difficulties in reconciling those positions are extremely complex. As a Minister I managed to find a piece of European legislation which resolved the problem for a short period, but unfortunately it was subsequently challenged and found not to apply precisely to the issues at stake.
The importance of having common minimum standards which are globally applied really goes without saying. These include standards of health and safety on board, accommodation, the provision of food, and indeed the guarantee that minimum rates of pay are also applied to those who are employees, and that there is an obligation on boat owners and skippers to ensure that people's contributions are fully paid up.
It is important that these are global minimum standards, because unfortunately the tendency has been for a race to the bottom in this area, as indeed in other areas too, so having this convention approved as soon as possible would certainly be something that I would urge at a very early stage. I think 2012 is a long way away and we should try to shorten this deadline if at all possible.
on behalf of the IND/DEM Group. - Madam President, it is vitally important that fishermen have work conditions that are reasonable, as safe as a high-risk occupation like fishing can be and that offer a decent return that allows fishermen and women to support themselves and their families. The financial return also needs to be a stable and reliable base for maintaining our coastal communities. As it happens, the coastal communities in my constituency are finding it very difficult to survive.
The question for me in this debate is whether ratification of Convention 188 of the International Labour Organisation, thereby extending the regulation and policy to those who work in fishing, will be a promotion and a protection to fishermen or an obstacle, and whether or not it can achieve the global level playing field that our fishing industry needs to survive.
A Kenyan delegation told me of a Japanese factory ship that harvests their waters and those of their neighbours. What conditions do those working in that factory ship experience? From what I was told I suspect they were not good. What I do know is that the fish caught do not benefit the people of Africa, even though they are from their territorial waters. When that fish is sold on the international market they are not sold at prices that Europe, especially Ireland, can match.
Fishermen out of work in Ireland are denied social welfare payments and this creates great hardship. Therefore, if ratification will achieve a significant decrease in fishing fatalities, ensure social security benefits for fishermen and social benefits, like medical care and the dole, then I welcome it and encourage its ratification. If it further promotes fishing as a viable industry for the small and medium operator, especially family-owned fishing boats, then I certainly can support it, because, as it is, fishing is dangerous and in many parts of the world exploitive - not just of fish, but also of people. Can it, and will it? I hope so.
(FR) Madam President, the sustainable management of fishing means regulating fishing efforts, of course, but it should also take account of fishermen's efforts. Fishing, as everyone agrees, and above all offshore fishing and deep-sea fishing, is the hardest job in the world, even if we are no longer in the era of the fishing conditions of the Basques and Icelanders of the 19th century, who embarked on long campaigns. It remains a very tough profession and worthy of respect, with 24 000 deaths every year.
Fishing is the perfect example of global activity due to the globalisation of the resource, namely the fish, which have no regard for national borders; therefore international laws are the only appropriate response. Since fishermen's work must be regulated internationally, the legislator is, of course, the International Labour Organization (ILO) and we are currently celebrating the 50th anniversary of the first ILO fishing conventions, on the minimum age, employment controls, medical examinations and accommodation. Today's convention, Convention 188, will thus amend, supplement and revise the previous conventions. This must all be ratified as soon as possible, before 2012. It is a fine example of joint management of jointly owned global resources by joint parties, and it is urgent, since the sea professions - dockers, fishermen, sailors - in today's globalised economic competition, are exposed to all manner of abuse, exploitation and trafficking, even cases of slavery, in the name of cutting costs, obviously.
Legal protection is therefore vital in terms of health, accommodation, safety, working time, living conditions, salaries, medical care, and thus employment contracts and social security. Hence we are now establishing a minimum legal status for fishermen and in so doing we are creating a level playing field for global competition.
This may not necessarily mean much to European fishermen who already have this, but for the fishermen of the world, of Peru, Asia or Africa, it is a great step forward.
(EL) Madam President, I think that this evening's debate is very important because, with the consent of the European Parliament, with the resolution that I imagine we are going to unanimously support tomorrow, we shall again give momentum to the implementation of the decent work agenda which we all supported last year. Convention 188 is nothing more than a part of the application of this agenda to the fisheries sector, which was not covered by the standard contract on seafaring work and, as previous speakers said, it is very important that we also have a minimum coverage at global level in this sector too.
The countries of the European Union will, I imagine, all ratify this Convention by 2012, as provided for. Eight Member States have already ratified it, meaning that the Convention will start to apply and all of us living on the coast will therefore be able to take pride in the fact that our fishermen have coverage and will not have competition from third countries which may have social support for their fishermen.
I would reiterate that Parliament has already voted in favour of protection for women working in or connected with fisheries. Female employment in fisheries, both direct and indirect, is very important, because if women in coastal areas did not stand by fishermen, these areas would be much poorer and much more sparsely inhabited, because needs are met by people, not just legislative texts.
We are therefore contributing to a culture of coastal areas, a social culture which will make use of the cultural elements of Europe linked to the sea and coastal areas. From south to north, every area has its peculiarities; however, the Convention which we adopt for ratification by the Member States provides cover in every instance and for fishermen's every need.
In particular, we must support measures for their education and care in old age.
(CS) Commissioner, like my fellow MEPs I consider it necessary to adopt standards that will ensure decent working conditions for employees in the fishing industry. It is not possible for the European Union in the 21st century to allow conditions similar to slave labour in any branch of work. I appreciate the fact that the proposed amendments were adopted in a tripartite format where governments, employers and employees drew up a comprehensive international work standard which takes account of the specific nature of this industry. It is on the plus side that the new arrangement determines a minimum age, medical examinations, rest periods and social security and that it is also concerned with living quarters, food, safety and health protection at work. All of these elements will undoubtedly lead to decent working conditions for fishermen while reducing injuries and deaths. Even though I represent a country that has no sea I welcome this standard, I support the fishermen and I wish them the quickest possible ratification of this Convention and not just because I enjoy fish.
(PT) I too would like to add my voice to those of the rapporteur, the Commissioner and all of our fellow Members who rejoiced at this initiative of the International Labour Organization and who are calling on all Member States to ratify Convention 188.
The issue is that the victims of deregulation of the fishing sector - that wild market without frontiers, principles or limits - are not only the sustainability of the resource that is fish, but also fishers themselves. The protection of fishers must become a fundamental part, if not the very heart, of the common fisheries policy.
That is my basic demand: that we do not stop at ratifying this international convention, but put the protection of fishers at the heart of the common fisheries policy.
Madam President, ladies and gentlemen, I hope you will allow me the pleasure of noting down the arguments expressed in the debate as they emphasised, from a very wide range of viewpoints, the importance of the debated Convention. They also emphasise, from a similarly wide range of viewpoints and through profound arguments, its importance to the everyday lives of fishermen, who number almost 30 million, as I mentioned in my introduction. Ladies and gentlemen, in my opinion the formal process for this proposal is clear. Our subsequent political efforts must be directed towards achieving ratification as quickly as possible because the deadline set out in the Commission's proposal is the latest possible deadline and any reduction in the time taken would, in my view, be a good thing. I would like once again to thank the rapporteur Ilda Figueiredo for the work she has done and to thank all MEPs for the support they have shown for this proposal.
I wish to thank the President and the Commissioner, as well as all the Members who have spoken and supported the ratification of this Convention. I am sure that the report will be adopted tomorrow by the European Parliament, thus contributing to the swift ratification by the Member States of Convention 188, accompanied by Recommendation 199, on work in the fishing sector.
As has been said here, our goal is for it to enter into force soon, preferably before 2012, which is why we are calling for its ratification by all Member States. It will contribute significantly to achieving minimum international standards that guarantee better working conditions, more safety and fewer fatal accidents around the globe for this very dangerous, but also strategic sector.
It will also contribute to recognising the dignity of fishers, whose work is so hard and must be central to our concerns.
The debate closed.
The vote will take place tomorrow.